

ISORAY, INC.
 
Form of Lock-Up Agreement
 
November 22, 2010
 
IsoRay, Inc.
350 Hills St., Suite 106
Richland, Washington  99354


Re:  IsoRay, Inc. – Lock-Up Agreement
 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of November
22, 2010 by and among IsoRay, Inc. (the "Company") and the investors party
thereto (the "Buyers"), with respect to the issuance of (i) shares of Common
Stock, par value $0.001 per share (the "Common Stock") and (ii) series A, series
B, series C and series D warrants (collectively, the "Warrants") which Warrants
will be exercisable to purchase Common Stock.  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement.
 
In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the six
month anniversary of the Closing Date (the "Lock-Up Period"), the undersigned
will not, and will cause all "affiliates" (as defined in Rule 144 of the
Securities Act of 1933, as amended and the rules and regulations of the
Securities Exchange Commission promulgated thereunder) of the undersigned or any
person in privity with the undersigned or any affiliate of the undersigned not
to, (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
agree to dispose of, directly or indirectly, any shares of Common Stock, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any shares of
Common Stock owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the "Undersigned's Shares'), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned's Shares, whether any such
transaction described in clauses (i) or (ii) above is to be settled by delivery
of such securities, in cash or otherwise or (iii) publicly disclose the
intention to do any of the foregoing.

 
 

--------------------------------------------------------------------------------

 

The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned's Shares even if the Undersigned's
Shares would be disposed of by someone other than the undersigned.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned's
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned's Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein.  The
undersigned now has, and, except as contemplated by the immediately preceding
sentence, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned's Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company's transfer agent and
registrar against the transfer of the Undersigned's Shares except in compliance
with the foregoing restrictions.
 
In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.
 
The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to the Buyers to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned’s obligations
hereunder.  The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.
 
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.
 
If the Closing (as defined in the Purchase Agreement) has not occurred on or
prior to November 29, 2010, this Lock-Up Agreement shall immediately terminate
and shall be of no further force and effect.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
   
Exact Name of Stockholder
   
Authorized Signature
   
Title



Agreed to and Acknowledged:


ISORAY, INC.
   
By: 
   
Name:  Dwight Babcock
 
Title:  CEO and Chairman


 
 

--------------------------------------------------------------------------------

 